                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7
                                   8                               UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                  11    THERESA BROOKE,
                                                                                        Case No. 18-cv-06422 NC
Northern District of California




                                  12                  Plaintiff,
 United States District Court




                                                                                        ORDER CONTINUING CMC;
                                  13           v.                                       ORDER TO SHOW CAUSE
                                  14    SARATOGA MOTEL, L.P.,                           Hearing: May 8, 2019, 1:00 p.m.
                                  15                  Defendant.
                                  16
                                  17
                                  18          On April 3, I set a further case management conference for April 24 at 10:00 a.m.
                                  19   and ordered the parties to file a dismissal or status update by April 22. ECF 12. No
                                  20   dismissal was filed. No update was filed. No attorney for either party appeared at the
                                  21   April 24 CMC or filed a motion seeking to continue the hearing.
                                  22          Consequently, I continue the CMC to May 8 at 1:00 p.m. in San Jose courtroom 5.
                                  23   Any request to appear by telephone must be made by motion filed by May 1. The motion
                                  24   must explain the failure to appear on April 24. If a dismissal is not filed by April 30, then
                                  25   plaintiff must file a status update by May 1. Plaintiff and her counsel are cautioned that a
                                  26   repeated failure to comply with Court deadlines and orders may result in a dismissal of this
                                  27   case for failure to prosecute and a referral of her counsel for investigation by the Standing
                                  28   Committee on Professional Conduct for the Northern District of California under Civil
                                   1   Local Rule 11-6.
                                   2         IT IS SO ORDERED.
                                   3
                                   4   Dated: April 25, 2019     _____________________________________
                                                                       NATHANAEL M. COUSINS
                                   5                                   United States Magistrate Judge
                                   6
                                   7
                                   8
                                   9
                                  10
                                  11
Northern District of California




                                  12
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                  2
